Exhibit 10.1

 



FORBEARANCE AGREEMENT

 

THIS AGREEMENT is dated 30th October, 2014

 

PARTIES

 

(1)OLIVER BENGOUGH of Flat 3, Hans Place, Kensington, London SW1X OLA (“OB”);
and

 

(2)ROBERT ELLIN of c/o 620 North Beverly Drive, Beverly Hills, CA 90201 USA
(“RE”); and

 

(3)JJAT CORPORATION, a limited liability corporation incorporated under the laws
of the State of Delaware, whose principal offices are situated at 620 North
Beverly Drive, Beverly Hills, CA 90201 USA (“JJAT”); and

 

(4)LOTON CORPORATION, a limited liability corporation incorporated under the
laws of the State of Nevada, whose principal offices are situated at 620 North
Beverly Drive, Beverly Hills, CA 90201 USA (“Loton”),

 

(collectively the “Parties” and each a “Party”)

 

WHEREAS

 

A.The Parties entered Into a Shareholders’ Agreement dated 12 February 2014, as
later varied by Variation Agreement dated 24 April 2014 (together, the
“Shareholders’ Agreement”);

 

B.Pursuant to that Shareholders’ Agreement, certain promissory notes were issued
(including the OB Expense Note and OBAR Expense Note, as defined under the
Shareholders’ Agreement);

 

C.The Shareholders’ Agreement envisaged the exchange by OB of his shares in OBAR
Camden Holdings Limited (“OBAR Camden Holdings”) for common shares of Loton (the
“Share Exchange”), which transaction has not occurred, resulting in a dispute
between Loton and OB;

 

D.Negotiations are currently on-going as to the purchase of Loton’s shares in
OBAR Camden Holdings by a third party (the “Current Sale Negotiations”);

 

E.Loton and JJAT contend that OB is in breach of the Shareholders’ Agreement on
the basis of (i) OB’s failure to timely provide certain real property collateral
as additional security for the OB Expense Note and OB Purchase Note (the
“Collateral Requirement”) at the request of Loton and JJAT, following an
unsatisfied deadline for Obar Camden Holdings to cause a prepayment of not less
than $500,000 on the Obar Expense Note, and (ii) OB’s failure to conclude the
Share Exchange;

 

Page 1 of 7

 



F.OB contests that any such breaches have occurred;

 

G.The Parties nonetheless wish to avoid litigation if possible;

 

H.The Parties have agreed that OB will procure that OBAR Camden Limited will
make a payment of US$500,000 to JJAT In partial satisfaction of the OBAR Expense
Note, with a corresponding credit of $250,000 with respect to the OB Expense
Note;

 

I.The Parties have further agreed as to the forbearance of any commencement of
any dispute proceedings in consideration of the mutual covenants and other
valuable consideration set out below.

 

NOW IT IS AGREED AS FOLLOWS:

 

1.Definitions and Interpretation

 

1.1In this Agreement, the following terms shall have the following meaning:

 

“Agreement” means this Agreement as may be amended from time to time.

 

“Claims” means any claim, potential claim, counterclaim, potential counterclaim,
right of set-off or potential right of set-off, right of contribution, potential
right of contribution, right to indemnity, potential right to indemnity, cause
of action, potential cause of action or right or Interest of any kind or nature
whatsoever, whether in existence now or coming Into existence at some time in
the future, whether known or unknown, suspected or unsuspected, however and
whenever arising, in whatever capacity or jurisdiction, whether or not within
the contemplation of the Parties at the time of this Agreement, including claims
which as a matter of law did not at the date of this Agreement exist and whose
existence cannot currently be foreseen and any claims or rights of action
arising from a subsequent change or clarification of the law, which the Parties
have or could have against each other arising out of or in connection with the
Shareholders’ Agreement, the promissory notes entered into pursuant to the
Shareholders’ Agreement (the “Notes”), or any other transaction document entered
into in connection with the Shareholders’ Agreement, the Notes or the
transactions contemplated thereby.

 

“Business Days” means a day other than a Saturday, Sunday or public holiday in
England when banks in London are open for business.

 

1.2Unless otherwise defined in this Agreement, all defined terms used in this
Agreement shall have the meaning given to them under the Shareholders’
Agreement.

 

2.Payment of sums to JJAT

 

2.1OB shall procure that OBAR Camden Limited shall pay to JJAT the amount of US
$500,000, such transfer to be initiated no later than 3 November 2014. Such
transfer shall be made by telegraphic transfer to JJAT to the account details
notified to them in writing by JJAT or Richard Maire of Manatt, Phelps &
Phillips, LLP on behalf of JJAT.

 

Page 2 of 7

 



2.2Such payment of US $500,000 will be applied to the principal under the Obar
Expense Note and, as provided under the terms of the OB Expense Note, an amount
of $250,000 shall be credited to the principal under OB Expense Note. The
Parties also hereby agree that the payment of US$500,000 shall remedy any
alleged breach of clause 3.1 of the Shareholders’ Agreement regarding the
Collateral Requirement, and furthermore that OB is under no further obligation
to provide real estate security; provided that all Claims with respect to the
Share Exchange shall remain in full force and effect, subject only to the
Forbearance Period under this Agreement.

 

2.3The Parties reaffirm their obligations as to payment of the OB Expense Note,
OBAR Expense Note and Loton Expense Note in accordance with their respective
terms and the terms of the Shareholders’ Agreement and acknowledge that the OB
Purchase Note has been discharged as these amounts were inadvertently double
counted and are properly already included in the OB Expense Note. Without
limiting the generality of the foregoing, the Parties agree that, as provided in
Section 3.1 of the Shareholders’ Agreement, Loton (through its subsidiary, Koko
(Camden) Limited) and OB shall cause Obar Camden Holdings to prepay the Obar
Expense Note and Loton Expense Note out of operating revenue, net of operating
expenses and reserves. The Parties further agree that in order to facilitate
performance of the foregoing obligation, Barry Regenstein and Hugh Doherty shall
promptly confer following the end of each calendar month to determine the amount
of operating revenues which may be available to pay with respect to the Obar
Expense Note and Loton Expense Note. In order to facilitate such discussions,
Hugh Doherty will provide to Barry Regenstein monthly cash-flow forecasts at the
start of each month, and Messrs Regenstein and Doherty shall, within two weeks
from the date of the letter, prepare a forecast, based on Obar Camden Holdings’
budget and projections, of projected cash available to apply to the Obar Expense
Note and Loton Expense Note for 2014 and 2015.

 

3.Sale of Loton’s Shares

 

3.1The Parties agree that should the Current Sale Negotiations not have
concluded by 31 December 2014, then upon written notice from Loton or OB, or
upon written notice from Albion Ventures LLP or its affiliates that it is no
longer participating in the Current Sale Negotiations, the Parties will within
five Business Days of such notice select a mutually acceptable investment
banking firm to identify a third party to acquire Loton’s shares in OBAR Camden
Holding. Both parties shall reasonably cooperate to implement the sale process,
OB may elect to sell his shares in Obar Camden Holdings or negotiate with the
purchaser to retain or roll-over all or part of his shares.

 

4.Covenant Not to Sue

 

4.1The Parties to this Agreement covenant in favour of each other that for the
period commencing on the date of this Agreement and ending when this Agreement
is terminated as provided below (the “Forbearance Period”), they will not, and
will procure that none of Trinad Capital Master Fund Ltd, Koko (Camden) Limited,
or any associates, affiliates or shareholders of such entities or their legal
counsel shall, take any step or proceeding or enforcement action or make or
assert any claim or commence any proceedings whatsoever (whether by way of
litigation or otherwise) against any of the Parties in connection with or in
relation to (either directly or indirectly) the Claims.

 

Page 3 of 7

 



4.2The Forbearance Period may be terminated by either party (i) at any time upon
fifteen days prior written notice after the expiration of ninety days following
the date of this Agreement or (ii) upon written notice at any time If one more
other parties have materially failed to perform their obligations under Sections
2 or 3 hereof, which failure is continuing uncured for fifteen days from the
date of that notice. Such notice shall be provided in accordance with the notice
provisions set out below.

 

4.3The Parties hereby agree that for all purposes of any defence or argument
based on limitation, time bar, laches, delay or related issue in connection with
the dispute between the Parties, time will be suspended from the date of this
Agreement the effective date of termination of this Agreement. No party will
object to another joining any additional party to the proceedings by using any
limitation defence that relies on time running during the intervening period of
time.

 

5.Non-Admission of Liability

 

5.1This Agreement is made without any admission of liability on the part of any
of the Parties in relation to any of the Claims.

 

6.Transaction Costs

 

6.1Each Party shall bear its own costs relating to the negotiation, preparation
and execution of this Agreement.

 

7.Confidentiality

 

7.1No Party to this Agreement shall make or authorise any public announcement or
statement to be made concerning the terms of this Agreement save as required by
law.

 

8.Authority to enter into this Agreement

 

8.1The Parties to this Agreement expressly represent and warrant that the
execution and performance of, and compliance with, their respective obligations
under this Agreement is fully authorised by each of them and that the persons
executing this Agreement have the necessary and appropriate authority to do so.

 

9.Further Assurance

 

9.1Each of the Parties shall at Its own cost execute all such documents and take
such steps and do all such acts or things as may be reasonably required for the
purpose of giving effect to the provisions of this Agreement and in particular
to ensure that its terms are binding on or enforceable against each of the
Parties in any relevant jurisdiction.

 

Page 4 of 7

 



10.Entire Agreement

 

10.1This Agreement constitutes the whole agreement between the parties and
supersedes any previous arrangement, understanding or agreement between them
relating to the subject matter they cover.

 

10.2Each Party acknowledges that, in entering into this Agreement, that Party
does not rely on, and shall have no remedy in respect of, any statement,
representation, assurance or warranty of any person other than as expressly set
out in this Agreement or those documents.

 

10.3Nothing in this clause 10 operates to limit or exclude any liability for
fraud.

 

11.Invalidity

 

11.1If at any time any provisions of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, that
shall not affect or impair:

 

(A)the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 

(B)The legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of this Agreement.

 

12.Notice

 

12.1Any notice given under this Agreement shall be in writing and shall be
transmitted by email and sent by pre-paid first class post, recorded delivery
post or international courier to the address of the party as set out in clause
12.2, or to such other address notified to the other parties (provided that, in
the case of email transmission, a successful email alert is received confirming
successful delivery of such email). A correctly addressed notice sent by
pre-paid first class post or recorded delivery post shall be deemed to have been
received on the second business day after posting or at the time recorded by the
delivery service. A correctly addressed notice sent by international courier
shall be deemed to have been received at the time recorded by the courier
service. In the case of email, any such notice shall be deemed to have been
received at the time of receipt of the email notification alerting the sender
that the email has been successfully delivered.

 

12.2The addresses for service of notices are:

 

12.2.1OB:

 

(a)Address:

(b)Email:

(c)For the attention of: Oliver Bengough

 

12.2.2RE:

 

(a)Address:

(b)Email:

(c)For the attention of: Robert Ellin

 

Page 5 of 7

 



12.2.3JJAT:

 

(a)Address:

(b)Email:

(c)For the attention of: Robert Ellin

 

12.2.4Loton:

 

(a)Address:

(b)Email:

(c)For the attention of: Robert Ellin

 

12.2.5With a copy, in the case of notice to RE, DAT and/or Loton, to:

 

13.No Third Party Rights

 

13.1The Parties do not intend that any term of this Agreement should be
enforceable, by virtue of the Contracts (Rights of Third Parties) Act 1999, by
any person who is not a party to this agreement.

 

14.Counterparts

 

14.1This Agreement may be executed in any number of counterparts, and by the
parties on separate counterparts, but shall not be effective until each party
has executed at least one counterpart.

 

14.2Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

 

15.Governing Law and Jurisdiction

 

15.1This Agreement shall be governed by and construed In accordance with the
laws of England and Wales.

 

15.2The Parties agree that the courts of England and Wales are to have exclusive
jurisdiction to settle any dispute which may arise- in connection with the
validity, effect, interpretation or performance of, or the legal relationships
established by, this Agreement or otherwise arising in connection with this
Agreements Any proceeding, suit or action arising out of or in connection with
this Agreement shall be brought In the courts of England and Wales. The Parties
for this purpose submit irrevocably to the jurisdiction of the Court of England
and Wales.

 

Page 6 of 7

 



 

 

/s/ Oliver Bengough___
Oliver Bengough
Date: October 30, 2014

 

 

 

/s/ Robert Ellin
Robert Ellin
Date: October 30, 2014

 

 

 

/s/ Robert Ellin
Name: Robert Ellin
Position: President
Date: October 30, 2014
For and on behalf of JJAT Corporation

 

 

 

/s/ Robert Ellin
Name: Robert Ellin
Position: Executive Chairman
Date: October 30, 2014
For and on behalf of Loton Corporation

 

 

Page 7 of 7



